Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5, 7-11, 14 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans et al. (US PG pub. 2005/0043285 A1) in view of Bianco et al. (US PG pub. 2004/0047835 A1) and further in view of Jee et al. (WO 2005/097105 of record).
Evans et al. teaches a formulation of fulvestrant mixed with an alcohol and benzyl alcohol for intramuscular injection to a patient in need thereof comprising at least 40 mg/ml of fulvestrant in a pharmaceutically acceptable vehicle, wherein the formulation may be used to treat breast cancer, see abstract, paragraphs [0013], [0058] on page 6. Evans teaches a formulation in table 1 which comprises 50 mg of fulvestrant, 400 mg of benzyl alcohol and castor oil to bring to solution of 1 ml, [page 2, [0014]. Pharmacologically active doses required for a 1 month long acting depot formulation of fulvestrant is around 250 mg, see page 3, [0018]. Evans teaches use of excipients such as antioxidant and surfactant in paragraph [0061].

Bianco discloses combination of therapeutic agents for treatment of diseases associated with proliferation, abstract. Bianco teaches association of solvent such as Cremophor (a castor oil derivative) with toxic side effects in compositions with paclitaxel, a cancer treating agent [0019], [0012] and [0090]. The formulations taught in the reference can be intramuscular including carriers such as propylene glycol, polyethylene glycol 400, polysorbate, glycofurol and surfactants, see [0099], [0101] and [0105]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized an injectable formulation comprising fulvestrant with a solvent system based on polyethylene glycol or glycofurol that is substantially free of castor oil derivative in order to avoid toxic side effects associated with castor oil motivated by the teachings of Bianco et al. Regarding use of glycofurol, Jee et al. teaches that glycofurol helps in increasing solubility of poorly soluble drugs when used in an injectable compositions for treatment of cancer, see title, abstract and page 3, lines 4-7.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized an injectable formulation comprising fulvestrant as taught by Evans et al. with a solvent system based on glycofurol that is substantially free of castor oil derivative in order to avoid toxic side effects associated with castor oil motivated by the teachings of Bianco et al. and further expect increased solubilization of fulvestrant due to glycofurol motivated by the teachings of Jee et al. Regarding the .
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans et al. (US PG pub.2005/0043285 A1) in view of Bianco et al. (US PG pub.2004/0047835 A1), Jee et al. (WO 2005/097105) and further in view of Reddington et al. (US PG pub. 2007/0237740). 
While the references discussed above teach use of surfactants in an injectable intramuscular formulation, the references do not explicitly disclose use of poloxamer and its amount. 
Reddington et al. teaches use of surfactants that are used for intramuscular injection which includes poloxamer in an amount from 0.1 to 20%, see claims 16, 19 and 24. 
.  
Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans et al. (US PG pub.2005/0043285 A1) in view of Bianco et al. (US PG pub.2004/0047835 A1), Jee et al. (WO 2005/097105) and further in view of Van Den Berg (WO 02/092077 A2 of record).
While the references discussed above teach use of antioxidants in an injectable intramuscular formulation comprising fulvestrant for treatment of proliferative diseases and tumor, the references do not explicitly disclose use of lipoic acid.
Van Den Berg discloses that lipoic acid suppresses the reduction in blood cell count when patients undergo chemotherapeutic treatments during cancer treatments. The effective amount of lipoic acid is disclosed to be from 40-2000 mg R(+) lipoic acid, see abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the known lipoic acid in a known amount from 40 to 20000 mg as an additional agent into an injectable formulation taught by Evans et al. in order to avoid reduction in blood cell counts motivated by the teachings of Van Den Berg et al.

Nonstatutory double patenting rejection
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of (U.S. Patent No. 9,180,088 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a formulation of fulvestrant for intramuscular injection, topical administration or transdermal administration to a patient in need thereof comprising at least 40 mg/ml fulvestrant in pharmaceutically acceptable vehicle therefor, said formulation being substantially free of castor oil and castor oil derivatives; wherein said vehicle comprises at least 50% glycofurol. Instant claims recite a fulvestrant formulation, comprising at least 40 mg/ml fulvestrant in a pharmaceutically acceptable vehicle therefor which comprises glycofurol, said formulation being substantially free of castor oil and castor oil derivatives. The patented claims read on the instant fulvestrant composition and method of administration.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of (U.S. Patent No. 9,801,892). Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of (U.S. Patent No. 10,363,259). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a fulvestrant formulation, comprising at least 40 mg/ml fulvestrant in a pharmaceutically acceptable vehicle therefor which comprises glycofurol, said formulation being substantially free of castor oil and castor oil derivatives. The patented claims recite a fulvestrant formulation, comprising: at least 40 mg/ml fulvestrant in a pharmaceutically acceptable vehicle therefor which comprises glycofurol in combination with either propylene glycol or polyethylene glycol, wherein said propylene glycol or polyethylene glycol are present in an amount whereby the formulation provides an improved stability for fulvestrant at ambient temperature as compared to a formulation with at least 50 mg/ml fulvestrant and containing castor oil or castor oil derivatives as the pharmaceutically acceptable vehicle, and wherein said formulation is substantially free of castor oil and castor oil derivatives. The patented claims read on the instant claims.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        

e